NO. 07-03-0015-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                      MAY 7, 2003

                         ______________________________


                            JANIE L. PIERCE, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

          FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

              NO. 2002-481550; HONORABLE DRUE FARMER, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1


      In this proceeding, appellant Janie L. Pierce timely perfected her appeal of her

conviction for prostitution and the resulting sentence of 90 days confinement in the

Lubbock County Jail.




      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
      Her attorney has now filed a motion to dismiss the appeal in which he notifies us

that appellant died on March 26, 2003, while confined in the Lubbock County Jail. With

his motion, counsel attached a copy of appellant’s death certificate showing that she died

of natural causes.


      Inasmuch as appellant is now deceased, her appeal is rendered moot. Because

appellant died after perfecting her appeal but before a mandate had been issued by us,

her appeal must be permanently abated. Tex. R. App. P. 7.1(a)(2).


      Accordingly, appellant’s appeal is hereby permanently abated.



                                                John T. Boyd
                                                Senior Justice

Do not publish.